Citation Nr: 0414113	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  99-00 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than April 29, 1996, 
for the establishment of service connection for a back 
disability.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1974 to June 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) on November 19, 2003, which vacated a 
March 2002 Board decision and remanded the case for 
additional development.  The Court had previously vacated an 
August 2000 Board decision as to this matter in April 2001.  
The issue initially arose from a January 1997 rating decision 
by the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In June 1999, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

The Board notes the veteran has submitted claims for 
entitlement to compensation for a right knee disorder, 
entitlement to service connection for hearing loss and 
tinnitus, and entitlement to a total disability rating based 
on individual unemployability.  As the appellate record does 
not indicate these matters have been adjudicated, they are 
referred to the RO for appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In its November 2003 order the Court granted a joint motion 
to vacate the March 2002 Board decision and remand the issue 
on appeal.  The motion to remand noted that a January 1998 
Board determination found the reconstructed claims file 
contained insufficient information to indicate the veteran 
had been properly notified of a May 1978 rating decision and, 
in essence, that the service connection claim had been 
pending since that original claim.  

VA regulations provide that the effective date for an award 
of disability compensation based on an original claim for 
direct service connection shall be the day following 
separation from active service or the date entitlement arose, 
if the claim is received within one year after separation 
from service; otherwise, and for reopened claims, it shall be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400(b)(2)(i), (r) (2003).

The evidence of record indicates the veteran's service 
connection claim for a back disorder was denied by a May 23, 
1978, rating decision, but that his original claim file has 
been lost along with all documents associated with that 
original adjudication.  Therefore, as the May 23, 1978, 
rating decision was within one year of his discharge from 
active service, the determinative issue on appeal is now, in 
essence, the date entitlement arose.

While the veteran was able to provide copies of pertinent 
service and private medical records in support of his claim, 
the efforts to reconstruct the file are, unfortunately, 
incomplete.  It is significant to note that the record shows 
the veteran is receiving Social Security Administration (SSA) 
disability benefits and that payment for treatment he 
received as a result of an occupational injury in 
January 1994 were made by the L.A. Compensation Corporation.  
In light of the importance of the determination as to the 
date entitlement arose in this case, the Board finds all 
available medical records assessing the veteran's back 
disorder prior to his January 1994 occupational injury should 
be obtained for an adequate decision of the issue on appeal.

The Board also notes that the Veterans Claims Assistance Act 
of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) 
became law on November 9, 2000.  Regulations implementing the 
VCAA have been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and the implementing regulations 
apply in the instant case.  A review of the record indicates 
the veteran has not been adequately notified of the VCAA as 
it applies to his earlier effective date claim on appeal.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  Therefore, additional development is required 
as to this matter prior to appellate review.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
claimant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the claimant is 
expected to provide, and (4) to request 
or tell the claimant to provide any 
evidence in his possession that pertains 
to this claim.  

2.  The veteran should be requested to 
identify all possible sources of medical 
treatment information associated with his 
workman's compensation claim and to 
provide any authorization necessary for 
the release of medical records to VA.  
The RO should obtain complete copies of 
the medical records (not already in the 
claims folder) from each identified 
source.

3.  The RO should obtain the records 
associated with the veteran's claim for 
SSA benefits.  

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
The RO must consider all applicable laws 
and regulations.  If the benefits sought 
remain denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




